Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 1 of 32 PageID# 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

TASHAYIA BUSBY, DAMIEN ROSS,
individually and on behalf of all those similarly
situated,
                                                         NO.
                       Plaintiffs,
v.                                                       CLASS ACTION COMPLAINT

CAPITAL ONE FINANCIAL CORPORATION,                       JURY DEMAND
CAPITAL ONE, N.A., CAPITAL ONE BANK
(USA), N.A., AMAZON.COM, INC., and
AMAZON WEB SERVICES, INC.,

                       Defendants.

       1.      Plaintiff Tashayia Busby, and Damien Ross (“Plaintiffs”), on behalf of

themselves, and all others similarly situated (the “Class”), bring this class action complaint

against Defendants Amazon.com, Inc. (“Amazon”) and Amazon Web Services, Inc. (“AWS”)

(collectively, the “Amazon Defendants”) and Capital One Financial Corporation, Capital One,

N.A., Capital One Bank (USA) (collectively, the “Capital One Defendants” or “Capital One”).

Plaintiffs allege as follows upon personal knowledge as to their own acts and experience, and

upon information and belief and the investigation of their attorneys as to all other matters:

                                       INTRODUCTION

       2.      Plaintiffs bring this class action lawsuit on their behalf, and on behalf of the Class,

against Capital One and the Amazon Defendants for their failure to protect the confidential

information of over 100 million consumers including: names, addresses, zip codes/postal codes,

phone numbers, email addresses, dates of birth, income, credit scores, credit limits, balances,

payment history, contact information, transaction data, as well as approximately 140,000 social




                                            -1-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 2 of 32 PageID# 2



security numbers and approximately 80,000 bank account numbers (collectively “PII”).

       3.      On July 29, 2019, Capital One publicly announced that “there was unauthorized

access by an outside individual who obtained certain types of personal information relating to

people who had applied for its credit card products and to Capital One credit card customers.”

(the “Data Breach”).

       4.      Through its failure to adequately protect Plaintiffs’ and the Class members’ PII,

the Amazon Defendants and Capital One allowed Paige A. Thompson (“Thompson”), a former

Amazon employee, to obtain access to and to surreptitiously view, remove, and make public

Plaintiffs’ and the Class members’ PII entrusted to Capital One, as well as the Amazon

Defendants.

       5.      At all relevant times, Capital One—through its Notice of Privacy Practices and

other written assurances—promised to safeguard and protect Plaintiffs’ and the Class members’

PII in accordance with, federal, state and local laws, and industry standards. Capital One

breached this promise.

       6.      Had Capital One informed Plaintiffs and Class members that Capital One would

use inadequate security measures or entrust their PII to business associates that utilized

inadequate security measures, Plaintiffs and the Class members would not have provided their

PII to Capital One.

       7.      Capital One’s and the Amazon Defendants’ failures to implement adequate

security protocols jeopardized the PII of millions of consumers, including Plaintiffs and the Class

members, fell well short of Defendants’ promises and obligations, and fell well short of Plaintiffs’

and other Class members’ reasonable expectations for protection of the PII they provided to

Capital One who in turn provided such information to Amazon Defendants.




                                            -2-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 3 of 32 PageID# 3



       8.      As a result of Capital One’s and the Amazon Defendants’ conduct and the ensuing

Data Breach, Plaintiffs and the members of the proposed Class have suffered actual damages,

failed to receive the benefit of their bargains, lost the value of their private data, and are at

imminent risk of future harm, including identity theft and fraud which would result in further

monetary loss. Accordingly, Plaintiffs bring suit, on behalf of themselves and the Class, to seek

redress for Defendants’ unlawful conduct.

                                JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The amount in controversy exceeds the sum of

$5,000,000.00 exclusive of interest and costs, there are more than 100 putative class members,

and minimal diversity exists.

       10.     This Court has personal jurisdiction over the Capital One Defendants because they

are headquartered in and regularly conduct business in Virginia. In this District, the Capital One

Defendants make decisions regarding corporate governance, management, security and

information technology, including decisions regarding the security measures to protect the

Personal Information that its stores. From this District, the Capital One Defendants negotiate and

enter into agreements with businesses, such as the Amazon Defendants, to store Personal

Information for those businesses on their servers and to provide other business services. The

Capital One Defendants intentionally avail themselves of this Court’s jurisdiction by conducting

corporate operations here and promoting, selling and marketing its services from this District to

millions of consumers worldwide.

       11.     This Court has personal jurisdiction over the Amazon Defendants because they

are authorized to and regularly conduct business in Washington and have sufficient minimum




                                            -3-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 4 of 32 PageID# 4



contacts in Washington such that the Amazon Defendants intentionally avail themselves of this

Court’s jurisdiction by conducting operations here, negotiating with the Capital One Defendants

headquartered in this District, and promoting, selling and marketing its services to customers in

this District.

        12.      Venue is proper in this District under 28 U.S.C. § 1391(a) through (d) because the

Amazon Defendants’ headquarters and principal place of business are located in this District, and

substantial parts of the events or omissions giving rise to the claims occurred in or emanated from

this District, including, without limitation, decisions made by the Capital One Defendants’

governance and management personnel or inaction by those individuals that led to

misrepresentations, invasions of privacy and the Data Breach. Moreover, the Amazon

Defendants maintain offices in this District, conducts business in this District, and entered into

contractual relations with the Capital One Defendants headquartered in this District.

                                            PARTIES

        13.      Plaintiff Tashayia Busby is a resident and a citizen of North Carolina. She has

been a Capital One credit card holder since 2016. She received notice from Capital One that her

PII was compromised in the Data Breach of Capital One’s database, which was hosted by the

Amazon Defendants. As a result of the Data Breach, Plaintiff Busby has had to carefully review

her financial accounts to guard against fraud, failed to receive the benefit of her bargain, lost the

value of her private data, and is at imminent risk of future harm, including identity theft and fraud

which would result in further monetary loss. Additionally, Plaintiff Busby has discovered at least

one instance of fraud on her Capital One card, which involved an individual charging her card

for transportation services.

        14.      Plaintiff Damien Ross is a resident and citizen of Ohio. He currently has two




                                             -4-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 5 of 32 PageID# 5



active Capital One credit cards that he applied for and obtained in 2019, prior to the Data Breach

of Capital One’s database. On information and belief, his PII was compromised in the Data

Breach of Capital One’s database, which was hosted by the Amazon Defendants. As a result of

the Data Breach, Plaintiff Ross has had to carefully review his financial accounts to guard against

fraud, failed to receive the benefit of his bargain, lost the value of his private data, and is at

imminent risk of future harm, including identity theft and fraud which would result in further

monetary loss. Additionally, Plaintiff Ross discovered fraudulent activity on his Capital One

credit cards after the breach—with the latest occurrence of such fraud being in July 2019.

                                      Amazon Defendants

       15.     Defendant Amazon.com, Inc. is a corporation existing under the laws of the State

of Delaware with its headquarters and principal place of business located in the State of

Washington at 410 Terry Ave. North, Seattle, WA 98109-5210.

       16.     Defendant Amazon Web Services, Inc. is a corporation existing under the laws of

the State of Delaware with its headquarters and principal place of business located at 410 Terry

Ave. North, Seattle, WA 98109-5210. Amazon Web Services, Inc. is a subsidiary of

Amazon.com, Inc.

                                    Capital One Defendants

       17.     Defendant Capital One Financial Corporation is a corporation existing under the

laws of the State of Delaware with its headquarters and principal place of business located in the

Commonwealth of Virginia at 1680 Capital One Drive, McLean, VA, 22102-3491.

       18.     Defendant Capital One, NA is a corporation with its principal place of business

located at 1680 Capital One Drive, McLean, VA, 22102-3491. Capital One, NA is a wholly

owned subsidiary of Capital One Financial Corporation.




                                            -5-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 6 of 32 PageID# 6



       19.      Defendant Capital One Bank (U.S.A.), NA is a corporation with its principal place

of business located at 1680 Capital One Drive, McLean, VA, 22102-3491. Capital One Bank

(U.S.A.), NA is a wholly owned subsidiary of Capital One Financial Corporation.

                                 FACTUAL BACKGROUND

                          Defendants’ Collection and Storage of PII

       20.      Capital One is a bank holding company specializing in credit cards and offering

other credit, including car loans and bank accounts. Capital One offers credit cards and other

services to customers throughout the United States. Capital One solicits potential customers to

provide them with sensitive PII through applications for credit cards and other financial products.

       21.      Capital One supports its consumer services, in part, by renting cloud-based

storage provided by AWS, where it hosted credit card applications and materials containing

customer PII.

       22.      Cloud computing has boomed as companies have increasingly turned to providers

such as Amazon to do the work of configuring computers inside their own data centers. The

processing power of those servers and storage devices is then rented out to cloud customers, who

pay depending on how much work the computers do.

       23.      Capital One was an early adopter of cloud-computing among financial

institutions, as many other banks hesitated to move sensitive customer data out of their data

centers. Capital One started working with AWS in 2014 and has since become a marquee

customer. In 2015, Capital One Chief Information Officer Rob Alexander said “the financial

services industry attracts some of the worst cybercriminals. So we worked closely with the

Amazon team to develop a security model, which we believe enables us to operate more securely

in the public cloud than we can even in our own data centers.”




                                            -6-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 7 of 32 PageID# 7



       24.     According to published reports, the Capital One Defendants here stored Plaintiffs’

and the Class’ credit card applications containing PII in its cloud computer storage, which was

provided by AWS.

       25.     The Amazon Defendants, through Defendant AWS, provide information

technology infrastructure services to businesses like the Capital One Defendants in the form of

various web services.1 AWS offers a range of services, including Amazon Elastic Compute Cloud

(“EC2”) and Amazon Simple Storage Service (“Amazon S3” or “S3”).2

       26.     According to AWS, Amazon S3 “is an object storage service that offers industry-

leading scalability, data availability, security, and performance.” S3 allows AWS customers to

“store and protect any amount of data” for a range of use cases, including websites, mobile

applications, backup and restore, archive, enterprise applications, Internet of Things (“IoT”)

devices, and big data analytics. AWS states that S3 provides easy-to-use management features

so customers can organize data and configure finely-tuned access controls to meet their specific

business, organizational, and compliance requirements.3

       27.     For S3 security, customers only have access to the S3 resources they create. A

customer can grant access to other users by using one or a combination of the following access

management features: AWS Identity and Access Management (“IAM”) to create users and

manage their respective access; Access Control Lists (“ACLs”) to make individual objects

accessible to authorized users; bucket policies to configure permissions for all objects within a



1
  See Amazon Web Services, https://craft.co/amazon-web-services (last accessed July 31,
2019).
2
  See Amazon EC2, https://aws.amazon.com/ec2/ (last accessed July 31, 2019) and Amazon
Simple Storage Service, https://aws.amazon.com/s3/ (last accessed July 31, 2019).
3
  See Amazon Simple Storage Service, https://aws.amazon.com/s3/ (last accessed July 31,
2019) (emphasis added).




                                           -7-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 8 of 32 PageID# 8



single S3 bucket; and Query String Authentication to grant time-limited access to others with

temporary URLs.4

       28.       AWS notes that “[b]y default, all Amazon S3 resources—buckets, objects, and

related subresources . . . are private: only the resource owner, an AWS account that created it,

can access the resource.”5

       29.       AWS also provides “Amazon GuardDuty” for customers to protect against

unwanted threats. AWS declares that “Amazon GuardDuty is a threat detection service that

continuously monitors for malicious activity and unauthorized behavior to protect your AWS

accounts and workloads.” GuardDuty works by using “machine learning, anomaly detection, and

integrated threat intelligence to identify and prioritize potential threats.” In fact, AWS notes that

GuardDuty helps “detect activity such as . . . credential compromise behavior, communication

with known command-and-control servers, or API calls from known malicious IPs.”6

                     Defendants’ Professed Commitment to Data Security

       30.       AWS makes a public commitment to the security of data stored on its servers:

             At AWS, security is our highest priority. We design our systems with your security
             and privacy in mind.

             •   We maintain a wide variety of compliance programs that validate our security
                 controls. . . .
             •   We protect the security of your information during transmission to or from AWS
                 websites, applications, products, or services by using encryption protocols and
                 software.
             •   We follow the Payment Card Industry Data Security Standard (PCI DSS) when
                 handling credit card data.

4
  See Amazon S3 Features, https://aws.amazon.com/s3/features/
#Access_management_and_security (last accessed July 31, 2019).
5
  See Identity and Access Management, https://docs.aws.amazon.com/AmazonS3/latest/dev/s3-
access-control.html (last accessed July 31, 2019).
6
  See Amazon GuardDuty, https://aws.amazon.com/guardduty/ (last accessed August 1, 2019).




                                             -8-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 9 of 32 PageID# 9



             •   We maintain physical, electronic, and procedural safeguards in connection with
                 the collection, storage, and disclosure of personal information. Our security
                 procedures mean that we may request proof of identity before we disclose
                 personal information to you.7

       31.       Similarly, the Capital One Defendants promise they are “committed to protecting

your personal and financial information. If we collect identifying information from you, we will

protect that information with controls based upon internationally recognized security standards,

regulations, and industry-based best practices.”8

       32.       Capital One’s “Privacy Frequently Asked Questions” states:

                 Capital One understands how important security and confidentiality are to our
                 customers, so we use the following security techniques, which comply with or
                 even exceed federal regulatory requirements to protect information about you:

                 We maintain . . . electronic safeguards, such as passwords and encryption; and
                 procedural safeguards, such as customer authentication procedures to protect
                 against ID theft.

                 We restrict access to information about you to authorized employees who only
                 obtain that information for business purposes.

                 We carefully select and monitor the outside companies we hire to perform
                 services for us, such as mail vendors who send out our statements. We require
                 them to keep customer information safe and secure, and we do not allow them to
                 use or share the information for any purpose other than the job they are hired to
                 do.9

       33.       The Frequently Asked Questions web page further states:

                 We have taken the following steps to ensure secure Internet services:

                 We protect our systems and networks with firewall systems.


7
  AWS Privacy Notice, Last Updated: December 10, 2018, https://aws.amazon.com/privacy/
(last accessed July 30, 2019).
8
 Capital One Online & Mobile Privacy Statement, https://www.capitalone.com/identity-
protection/privacy/statement (last accessed July 30, 2019).
9
   See Privacy Frequently Asked Questions, https://www.capitalone.com/identity-
protection/privacy/faq (emphasis added) (last accessed July 30, 2019).




                                             -9-
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 10 of 32 PageID# 10



                We employ Intrusion Detection software and monitor for unauthorized access.

                We maintain and selectively review activity logs to prevent unauthorized
                activities from occurring within our computing environment.

                We use encryption technology to protect certain sensitive information that is
                transmitted over the Internet.10

        34.     Further, Capital One’s “Privacy and Opt Out Notice” stated: “To protect your

 personal information from unauthorized access and use, we use security measures that comply

 with federal law. These measures include computer safeguards and secured files . . . .”11

        35.     Similarly, Capital One’s “Social Security Number Protections” disclosure stated:

                Capital One protects your Social Security Number. Our policies and
                procedures: 1) Protect the confidentiality of Social Security numbers; 2) Prohibit
                the unlawful disclosure of Social Security numbers; and 3) Limit access to
                Social Security numbers to employees or others with legitimate business
                purposes.

                These safeguards apply to all Social Security numbers collected through any

                channel or retained in any way by Capital One in connection with customer,

                employee or other relationships.12

        36.     Unfortunately for Plaintiffs and the Class, Defendants failed to live up to these

 explicit, as well as other implicit promises about the security of customer PII.

                                  The Capital One Data Breach

        37.     On July 29, 2019, Capital One announced that the PII of more than 100 million

 individuals had been compromised.13


 10
     Id. (emphasis added).
 11
     See Capital One Privacy Notice, https://www.capitalone.com/privacy/notice/en-us/
 (emphasis added) (last accessed July 31, 2019).
 12
     See Social Security Number Protections, https://www.capitalone.com/identity-protection/
 privacy/social-security-number (emphasis added) (last accessed July 31, 2019).
 13
    Press Release, Capital One (July 29, 2019), https://www.capitalone.com/facts2019/




                                            - 10 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 11 of 32 PageID# 11



        38.     According to Capital One, the Data Breach compromised “information on

 consumers and small businesses as of the time they applied for one of our credit card products

 from 2005 through early 2019,” and included “names, addresses, zip codes/postal codes, phone

 numbers, email addresses, dates of birth, . . . self-reported income[,] . . . credit scores, credit

 limits, balances, payment history, contact information” and “transaction data.”14

        39.     Capital One also disclosed that the Data Breach compromised the social security

 numbers of approximately 140,000 of the bank’s credit card customers, and the bank account

 numbers of approximately 80,000 of the bank’s secured credit card customers.15

        40.     The Data Breach was executed by Paige A. Thompson (a/k/a “erratic”), a former

 “systems engineer” for Amazon. On July 29, 2019, the FBI arrested, and federal prosecutors

 charged, Thompson in the United States District Court for the Western District of Washington

 with computer fraud and abuse in violation of 18 U.S.C. § 1030(a)(2).

        41.     Because Thompson is a former employee at Amazon’s web services unit, the

 world’s biggest cloud-computing business, that raises questions about whether she used

 knowledge acquired while working at the cloud-computing giant to commit her alleged crime,

 said Chris Vickery director of cyber-risk research at the security firm UpGuard Inc.

        42.     According to the criminal complaint, Thompson was able to gain access to PII

 collected by Capital One and stored on Capital One and AWS’ systems. Thompson exploited a

 “configuration vulnerability” to gain access to the systems.16 According to Capital One, this




 14
    Id.
 15
    Id.
 16
    Frequently Asked Questions, Capital One (July 31, 2019), https://www.capitalone.com/
 facts2019/2/.




                                            - 11 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 12 of 32 PageID# 12



 “unauthorized access also enabled the decrypting of data.”17

        43.     Published reports suggest that the attacker exploited a type of vulnerability known

 as Server-Side Request Forgery (SSRF) to perform the attack.18 By exploiting an SSRF

 vulnerability, an attacker can trick a server into disclosing sensitive server-side information that

 would otherwise be inaccessible outside the firewall.19 In this case, reports suggest that

 Thompson was able to use SSRF to execute a request on an AWS EC2 instance controlled by

 Capital One that revealed Capital One’s S3 credentials.20

        44.     This attack was possible due to a known vulnerability in AWS, that Amazon

 Defendants have failed to correct, that allows SSRF attackers to trick AWS EC2 instances into

 disclosing an AWS users’ credentials.21 The single-line command that exposes AWS credentials

 on any EC2 system is known by AWS and is in fact included in their online documentation. 22 It

 is also well known among hackers.

        45.     SSRF is a known vulnerability and Amazon Defendants have done nothing to fix

 it.

        46.     Thompson initially gained access to Capital One’s systems on March 22, 2019,

 and the breach continued through at least April 21, 2019.23



 17
    Id.
 18
    See Early Lessons from the Capital One Data Breach, Stratum Security (July 31, 2019)
 https://blog.stratumsecurity.com/2019/07/31/early-lessons-from-the-capital-one-breach/ (last
 accessed August 1, 2019).
 19
    Id.
 20
    Id.
 21
    Id.
 22
    See IAM Roles for Amazon EC2,
 https://docs.aws.amazon.com/AWSEC2/latest/UserGuide/iam-roles-for-amazon-ec2.html (last
 accessed August 1, 2019).
 23
    Id.




                                             - 12 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 13 of 32 PageID# 13



         47.   In a June 16, 2019 tweet, Thompson described a method for gaining access to files

 stored on AWS S3 systems that appears to closely match the method used to access Capital One’s

 data:




         48.   Notably, the attack vector described by Thompson in her June 16, 2019 tweet is

 not limited to Capital One’s systems. Rather, it exploits a general vulnerability of certain

 configurations of AWS S3 systems in general using a widely known vulnerability of which the

 Amazon Defendants were aware and could have prevented.

         49.   In fact, Thompson was apparently able to take advantage of this AWS

 configuration vulnerability to breach a number of other large corporations and organizations

 through the AWS network, including “one of the world’s biggest telecom providers, an Ohio

 government body and a major U.S. university.”24



 24
    See Thomas Brewster, DOJ Says Capital One Mega Breach Suspect Could Face More
 Charges—Did She Hack Multiple Companies?, Forbes (July 30, 2019),
 https://www.forbes.com/sites/thomasbrewster/2019/07/30/capital-one-mega-breach-suspect-
 may-have-hacked-many-more-companies (last accessed July 31, 2019); see also Paige A.
 Thompson Criminal Complaint, Case No. MJ19-0344 ¶ 25 (W.D. Wash.) (“I understand this



                                          - 13 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 14 of 32 PageID# 14



        50.     The FBI has confirmed that it is examining whether Thompson hit other targets

 like Michigan State, the Ohio Department of Transportation, UniCredit SpA (Italy’s largest

 bank), and Ford. As the Wall Street Journal reported, “the widening probe points up a possible

 weakness: A hacker who figures out a way around the security fence of one cloud customer not

 only gets to that customer’s data but also has a method that might be usable against others.”25

        51.     Thompson further posted a comment in a public chatroom on the chat platform

 Slack on June 27, 2019, showing other chatroom participants hundreds of gigabytes of files she

 had apparently exfiltrated from various targets using the same AWS configuration

 vulnerability.26 The following is a screenshot of Thompson’s Slack comment, which includes

 names of a number of large companies and organizations:




 post to indicate, among other things, that PAIGE A. THOMPSON intended to disseminate data
 from victim entities, starting with Capital One.”) (emphasis added).
 25
    Anuj Gangahar and Dana Mattioli, FBI Examining Possible Data Breaches Related to
 Capital One, Wall Street Journal (July 31, 2019), https://www.wsj.com/articles/italys-unicredit-
 investigating-data-breach-possibly-related-to-capital-one-11564587592 (last accessed July 31,
 2019).
 26
    See Brian Krebs, Capital One Data Theft Impacts 106M People, Krebs On Security,
 https://krebsonsecurity.com/2019/07/capital-one-data-theft-impacts-106m-people/ (last
 accessed July 31, 2019).




                                            - 14 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 15 of 32 PageID# 15




        52.     Despite these public boasts, Defendants did not discover the breach until four

 months after Thompson initially gained access to the breached data through the AWS

 configuration vulnerability, when an unknown third party emailed the Capital One Defendants

 on July 17, 2019.27

                               Dissemination of Breached Data

        53.     According to the criminal complaint, Thompson “intended to disseminate data

 stolen from victim entities, starting with Capital One.”28 As shown in the image below from the

 criminal complaint, Thompson stated that “I wanna distribute those buckets,” and noted that the

 Capital One data included “ssns...with full name and dob.”29




 27
    https://www.capitalone.com/facts2019/
 28
    Thompson Criminal Complaint, at 12.
 29
    Id. at 11–12.




                                            - 15 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 16 of 32 PageID# 16




           54.      It appears that Thompson succeeded in disseminating the hacked information.

 According to the third party who notified Capital One of the Data Breach, some of the bank’s

 internal data, which had been stored on the AWS S3 platform, had been posted publicly on the

 code-sharing and easily accessible website GitHub.30




           55.      The GitHub page referenced by the third party also included executable code,

 which Capital One confirmed “function[ed] to obtain Capital One’s credentials, to list or

 enumerate folders or buckets of data, and to extract data from certain of those folder or


 30
      Id. at 5–6.




                                             - 16 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 17 of 32 PageID# 17



 buckets.”31

        56.      It’s not yet clear how many other hackers or individuals may have downloaded

 Capital One’s data or exploited its credentials.

        57.      Capital One said it expected to spend up to $150 million to cover breach-related

 costs, largely for issues such as notifying customers and paying for credit monitoring. The bank

 has discussed potential fines or reimbursement to consumers.

       Data Security Breaches Lead to Increased Actual and Potential Identity Theft.

        58.      Defendants knew or should have known that the PII that they were collecting from

 Plaintiffs and Class members, which was stolen during the Data Breach, was highly valuable and

 highly sought-after by criminals.

        59.      There has been an “upward trend in data breaches over the past 9 years, with 2018

 seeing more data breaches reported than any other year since records first started being

 published.”32

        60.      The United States Government Accountability Office noted in a June 2007 report

 on data breaches (“GAO Report”) that identity thieves use personally identifying data to open

 financial accounts, receive government benefits and incur charges and credit in a person’s

 name.33 As the GAO Report notes, this type of identity theft is the most harmful because it may

 take some time for the victim to become aware of the theft, and the theft can impact the victim’s

 credit rating adversely.



 31
    Id. at 7.
 32
    Healthcare Data Breach Statistics, HIPAA Journal, https://www.hipaajournal.com/
 healthcare-data-breach-statistics/ (last accessed July 31, 2019).
 33
    See United States Government Accountability Office, Personal Information: Data Breaches
 Are Frequent, But Evidence of Resulting Identity Theft Is Limited; However, the Full Extent Is
 Unknown (June 2007), http://www.gao.gov/new.items/d07737.pdf.




                                            - 17 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 18 of 32 PageID# 18



        61.     In addition, the GAO Report makes clear that victims of identity theft will face

 “substantial costs and inconveniences repairing damage to their credit records” and their “good

 name.”34

        62.     Identity theft victims must often spend countless hours and large amounts of

 money repairing the impact to their credit. Identity thieves use stolen personal information such

 as social security numbers for a variety of crimes, including credit card fraud, phone or utilities

 fraud, and bank/finance fraud.35

        63.     With access to an individual’s PII, criminals can do more than just empty a

 victim’s bank account; they can also commit many types of fraud, including: obtaining a driver’s

 license or other official identification card in the victim’s name but with the thief’s picture on it;

 using the victim’s name and social security number to obtain government benefits; and filing a

 fraudulent tax return using the victim’s PII. In addition, identity thieves may obtain a job using

 the victim’s PII, rent a house or receive medical services, prescription drugs and goods, and cause

 fraudulent medical bills to be issued in the victim’s name, and may even give the victim’s

 personal information to police during an arrest, resulting in an arrest warrant being issued against

 the identity theft victim.36 Further, loss of private and personal health information can expose the

 victim to loss of reputation, loss of employment, blackmail and other negative effects.


 34
    Id.
 35
    The FTC defines identity theft as “a fraud committed or attempted using the identifying
 information of another person without authority.” 17 C.F.R. § 248.201. The FTC describes
 “identifying information” as “any name or number that may be used, alone or in conjunction
 with any other information, to identify a specific person,” including, among other things,
 “[n]ame, Social Security number, date of birth, official State or government issued driver’s
 license or identification number, alien registration number, government passport number,
 employer or taxpayer identification number.” Id.
 36
    See Warning Signs of Identity Theft, Federal Trade Commission, available at
 https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft (last accessed July 31,
 2019).




                                             - 18 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 19 of 32 PageID# 19



        64.     PII is a valuable commodity to identity thieves. Compromised PII is traded on the

 “cyber black-market.” As a result of recent large-scale data breaches, identity thieves and cyber

 criminals have openly posted stolen credit card numbers, social security numbers, and other PII

 directly on various dark web37 sites making the information publicly available.38

                                    CLASS ALLEGATIONS

        65.     Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiffs

 seek certification of the following nationwide class (“Class”):

                All persons in the United States whose PII was provided to the Capital One
                Defendants and maintained on the Amazon Defendants’ servers and/or cloud
                computing systems that were compromised as a result of the data breach
                announced by Capital One on or around July 29, 2019.

        66.     Excluded from the Class are Defendants, their parents, subsidiaries, agents,

 officers and directors. Also excluded from the Class are any judicial officer assigned to this case

 and members of his or her staff.

        67.     Plaintiffs seek class certification pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3).

 In the alternative, Plaintiffs seeks class certification under Fed. R. Civ. P. 23(c)(4) because the

 common questions listed herein predominate as to particular issues that could substantially

 advance the litigation. The proposed Class meet the applicable requirements for certification

 under Fed. R. Civ. P. 23.


 37
    The dark web refers to online content that cannot be found using conventional search engines
 and can be accessed only through specific browsers and software. MacKenzie Sigalos, The
 Dark Web and How to Access It, CNBC (Apr. 14, 2018),
 https://www.cnbc.com/2018/04/13/the-dark-web-and-how-to-access-it.html (last accessed July
 31, 2019).
 38
   Brian Stack, Here’s How Much Your Personal Information Is Selling for on the Dark Web,
 Experian Blog (Mar. 11, 2019), https://www.experian.com/blogs/ask-experian/heres-how-
 much-your-personal-information-is-selling-for-on-the-dark-web/ (last accessed July 31, 2019);
 McFarland et al., The Hidden Data Economy 3, https://www.mcafee.com/enterprise/en-
 us/assets/reports/rp-hidden-data-economy.pdf (last accessed July 31, 2019).




                                             - 19 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 20 of 32 PageID# 20



        68.     Numerosity: According to Defendants’ public statements, the Data Breach

 affected approximately 106 million Capital One customers, making joinder of each individual

 member impracticable. Members of the Class are easily identifiable from Defendants’ records.

        69.     Commonality and Predominance: Questions of law and fact common to the

 claims of Plaintiffs and the other members of the Class predominate over any questions that may

 affect individual members of the Class. Common questions for the Class include:

    •   Whether Defendants failed to adequately safeguard Plaintiffs’ and the Class members’
        PII;

    •   Whether Defendants failed to protect or otherwise keep Plaintiffs’ and the Class
        members’ PII secure, as promised;

    •   Whether Defendants’ storage of Plaintiffs’ and the Class members’ PII violated federal,
        state, local laws, or industry standards;

    •   Whether Defendants engaged in unfair or deceptive practices by failing to properly
        safeguard Plaintiffs’ and the Class members’ PII, as promised;

    •   Whether Defendants violated the consumer protection statutes applicable to Plaintiffs
        and the members of the Class;

    •   Whether Defendants failed to notify Plaintiffs and members of the Class about the Data
        Breach as soon as practical and without delay after the Data Breach was discovered;

    •   Whether Defendants acted negligently in failing to safeguard Plaintiffs’ and the Class
        members’ PII; and

    •   Whether Plaintiffs and the members of the Class are entitled to damages as a result of
        Defendants’ conduct.

        70.     Typicality: Plaintiffs’ claims are typical of the claims of the members of the

 Class. Plaintiffs and the members of the Class sustained damages as a result of Defendants’

 uniform wrongful conduct during transactions with them, including their storage and

 transmission of the PII and failure to adequately safeguard it.

        71.     Adequacy: Plaintiffs will fairly and adequately represent and protect the interests




                                            - 20 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 21 of 32 PageID# 21



 of the Class and has retained counsel competent and experienced in complex litigation and class

 actions. Plaintiffs have no interests antagonistic to those of the Class, and Defendants have no

 defenses unique to Plaintiffs. Plaintiffs and their counsel are committed to prosecuting this action

 vigorously on behalf of the members of the proposed Class and have the financial resources to

 do so. Neither Plaintiffs nor their counsel have any interest adverse to those of the other members

 of the Class.

         72.     Risks of Prosecuting Separate Actions: This case is appropriate for certification

 because prosecution of separate actions would risk either inconsistent adjudications, which

 would establish incompatible standards of conduct for the Defendants or would be dispositive of

 the interests of members of the proposed Class.

         73.     Policies Generally Applicable to the Class: This class action is appropriate for

 certification because Defendants have acted or refused to act on grounds generally applicable to

 the Plaintiffs and proposed Class as a whole, thereby requiring the Court’s imposition of uniform

 relief to ensure compatible standards of conduct towards members of the Class and making final

 injunctive relief appropriate with respect to the proposed Class as a whole. Defendants’ lax data

 security protocols and practices challenged herein apply to and affect the members of the Class

 uniformly, and Plaintiffs’ challenges to those practices hinge on Defendants’ conduct with

 respect to the proposed Class as a whole, not on individual facts or law applicable only to

 Plaintiffs.

         74.     Superiority: This case is also appropriate for certification because class

 proceedings are superior to all other available means of fair and efficient adjudication of the

 claims of Plaintiffs and the members of the Class. The injuries suffered by each individual

 member of the Class are relatively small in comparison to the burden and expense of individual




                                             - 21 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 22 of 32 PageID# 22



 prosecution of the litigation necessitated by Defendants’ conduct. Absent a class action, it would

 be virtually impossible for individual members of the Class to obtain effective relief from

 Defendants. Even if members of the Class could sustain individual litigation, it would not be

 preferable to a class action because individual litigation would increase the delay and expense to

 all parties, including the Court, and would require duplicative consideration of the legal and

 factual issues presented here. By contrast, a class action presents far fewer management

 difficulties and provides the benefits of single adjudication, economies of scale, and

 comprehensive supervision by a single Court.

                                        CAUSES OF ACTION

                                           Count I
                                          Negligence
                 (Against All Defendants on Behalf of Plaintiffs and the Class)

        75.     Plaintiffs re-allege and incorporates by reference all preceding allegations as if set

 forth in this Count.

        76.     The Capital One Defendants required Plaintiffs and the Class members to submit

 sensitive personal information, including PII and non-public personal and financial information,

 in order to obtain services.

        77.     The Capital One Defendants stored this PII on the Amazon Defendants’ cloud-

 computing platforms.

        78.     By collecting and storing this data, Defendants had a duty of care to use

 reasonable means to secure and safeguard this PII, to prevent disclosure of the information, and

 to guard the information from theft.

        79.     Defendants assumed a duty of care to use reasonable means and implement

 policies and procedures to prevent unauthorized access to this PII.




                                             - 22 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 23 of 32 PageID# 23



        80.     Defendants had a duty to monitor, supervise, or otherwise provide oversight to

 safeguard the PII they collected and stored on the Amazon Defendants’ cloud computing

 platforms.

        81.     Furthermore, given the other major data breaches affecting the healthcare and

 financial industries, Plaintiffs and the Class are part of a well-defined, foreseeable, finite, and

 discernible group that was at high risk of having their PII stolen.

        82.     Defendants owed a duty to Plaintiffs and members of the Class to provide security

 consistent with industry standards, statutory requirements, and the other requirements discussed

 herein, and to ensure that their systems and networks—and the personnel responsible for them—

 adequately protected their patients’ or customers’ PII.

        83.     Defendants’ duty to use reasonable security measures arose as a result of the

 special relationship that existed between Defendants, on the one hand, and Plaintiffs or the other

 Class members, on the other hand. The special relationship arose because Plaintiffs and the

 members of the Class entrusted Defendants with their PII as part of their applications for credit

 cards with the Capital One Defendants. Defendants alone could have ensured that their systems

 were sufficient to prevent or minimize the Data Breach.

        84.     In addition, Defendants had a duty to use reasonable security measures under

 Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair. . .

 practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair

 practice of failing to use reasonable measures to protect confidential data by entities like

 Defendants.

        85.     Defendants’ duty to use reasonable care in protecting confidential data arose not

 only as a result of the common law and the statutes and regulations described above, but also




                                             - 23 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 24 of 32 PageID# 24



 because it was bound by, and had committed to comply with, industry standards for the protection

 of confidential PII.

        86.     Defendants knew or should have known that the Amazon Defendants’ cloud

 computing systems were vulnerable to unauthorized access.

        87.     Defendants breached their common law, statutory and other duties—and thus,

 were negligent—by failing to use reasonable measures to protect consumers’ PII from hackers,

 failing to limit the severity of the Data Breach, and failing to detect the Data Breach in a timely

 fashion.

        88.     It was foreseeable that Defendants’ failure to use reasonable measures to protect

 consumers’ PII from attackers, failure to limit the severity of the Data Breach, and failure to

 detect the Data Breach in a timely fashion, would result in injury to Plaintiffs and the members

 of the Class. Further, the breach of security, unauthorized access, and resulting injuries to

 Plaintiffs and the Class were reasonably foreseeable, particularly in light of the other major data

 breaches affecting the healthcare and financial industries.

        89.     It was therefore reasonably foreseeable that Defendants’ breaches of duties and

 failure to adequately safeguard PII would, and in fact did, result in one or more of the following

 injuries to Plaintiffs and the Class: ongoing, imminent, certainly impending threat of identity

 theft crimes, fraud, and abuse, resulting in monetary loss and economic harm; actual identity theft

 crimes, fraud, and abuse, resulting in monetary loss and economic harm; loss of the value of their

 privacy and the confidentiality of the stolen confidential data; the illegal sale of the compromised

 data on the deep web black market; expenses and/or time spent on credit monitoring and identity

 theft insurance; time spent scrutinizing bank statements, credit card statements, and credit

 reports; expenses and/or time spent initiating fraud alerts; decreased credit scores and ratings;




                                             - 24 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 25 of 32 PageID# 25



 lost work time; lost value of the PII; lost benefits of their bargains; and other economic and non-

 economic harm.

        90.     Accordingly, Plaintiffs, on behalf of themselves and the members of the Class,

 seek an order declaring that Defendants’ conduct constitutes negligence, and awarding damages

 in an amount to be determined at trial.

                                          Count II
                                      Negligence Per Se
                 (Against All Defendants on Behalf of Plaintiffs and the Class)

        91.     Plaintiffs re-allege and incorporate by reference all preceding allegations as if set

 forth in this Count.

        92.     Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45 (“FTC Act”),

 prohibits “unfair . . . practices in or affecting commerce,” including the unfair practices

 committed by Defendants in failing to use reasonable measures to protect Plaintiff and the Class’

 PII.

        93.     Defendants violated Section 5 of the FTC Act by failing to use reasonable

 measures to secure and protect PII, in defiance of industry standards. This violation constituted

 negligence per se.

        94.     Plaintiffs and the Class are consumers within the class of persons Section 5 of the

 FTC Act was intended to protect.

        95.     The harm that occurred as a result of the Data Breach is the type of harm that the

 FTC Act was designed to protect against. The FTC regularly pursues enforcement actions against

 businesses, such as Defendants, who fail to employ reasonable data security measures and, as a

 result, cause harm to consumers in the form of breached PII.

        96.     As a result of Defendants’ negligence per se, Plaintiffs and the Class have been




                                            - 25 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 26 of 32 PageID# 26



 injured and have sustained damages as alleged herein.

        97.     It was therefore reasonably foreseeable that Defendants’ breaches of duties and

 failure to adequately safeguard PII would, and in fact did, result in one or more of the following

 injuries to Plaintiffs and the Class: ongoing, imminent, certainly impending threat of identity

 theft crimes, fraud, and abuse, resulting in monetary loss and economic harm; actual identity theft

 crimes, fraud, and abuse, resulting in monetary loss and economic harm; loss of the value of their

 privacy and the confidentiality of the stolen confidential data; the illegal sale of the compromised

 data on the deep web black market; expenses and/or time spent on credit monitoring and identity

 theft insurance; time spent scrutinizing bank statements, credit card statements, and credit

 reports; expenses and/or time spent initiating fraud alerts; decreased credit scores and ratings;

 lost work time; lost value of the PII; lost benefits of their bargains; and other economic and non-

 economic harm.

        98.     Accordingly, Plaintiffs, on behalf of themselves and the members of the Class,

 seek an order declaring that Defendants’ conduct constitutes negligence per se, and awarding

 damages in an amount to be determined at trial.

                                        Count III
                                    Breach of Contract
            (Against Capital One Defendants on Behalf of Plaintiffs and the Class)

        99.     Plaintiffs re-allege and incorporate by reference all preceding allegations as if set

 forth in this Count.

        100.    When Plaintiffs and the Class provided their PII to Capital One in exchange for

 its services, they entered into contracts pursuant to which Capital One agreed to reasonably

 protect class members’ PII.

        101.    Capital One solicited and invited class members to provide their PII as part of




                                             - 26 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 27 of 32 PageID# 27



 Capital One’s regular business practices. Plaintiffs and the Class accepted Capital One’s offer

 and provided their PII to Capital One in connection with credit card applications.

         102.       In entering into such contracts, Plaintiffs and the Class reasonably believed and

 expected that Capital One’s data security practices complied with relevant laws and regulations,

 were consistent with industry standards, and were consistent with the representations made in

 Capital One’s privacy policy.

         103.       Class members who paid money to Capital One reasonably believed and expected

 that Capital One would use a portion of that money to implement adequate data security. Capital

 One failed to do so.

         104.       Plaintiffs and the Class would not have entrusted their PII to Capital One in the

 absence of the implied contract between them and Capital One to keep the PII reasonably secure.

         105.       Plaintiffs and the Class fully performed their obligations under the contracts with

 Capital One.

         106.       Capital One breached its contracts with class members by failing to safeguard and

 protect the PII.

         107.       As a direct and proximate result of Capital One’s breaches of the contracts,

 Plaintiffs and the Class sustained damages as alleged herein.

         108.       Plaintiffs and the Class are entitled to recover compensatory and consequential

 damages suffered as a result of the Data Breach.

         109.       Plaintiffs and the Class are also entitled to injunctive relief requiring Capital One

 to, without limitation: (i) strengthen its data security systems; (ii) submit to future annual audits

 of its systems and monitoring procedures; and (iii) provide free credit monitoring and identity

 theft insurance for several years to all class members.




                                                - 27 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 28 of 32 PageID# 28



                                           Count IV
                     Violation of the Washington Consumer Protection Act
                  (Against All Defendants on Behalf of Plaintiffs and the Class)

           110.   Plaintiffs re-allege and incorporate by reference all preceding allegations as if set

 forth in this Count.

           111.   Washington’s Consumer Protection Act, RCW §§ 19.86.010, et seq. (“CPA”),

 promotes fair competition in commercial markets for goods and services for the protection of

 consumers.

           112.   The CPA prohibits any person from “using unfair methods of competition or

 unfair or deceptive acts or practices in the conduct of any trade or commerce . . . .” RCW §

 19.86.020.

           113.   The Capital One and Amazon Defendants did not disclose that they failed to take

 reasonable steps to protect the security of PII collected and stored by them, PII that was ultimately

 compromised in the Data Breach.

           114.   Defendants’ omissions had the capacity to deceive a substantial portion of the

 public.

           115.   Defendants accepted responsibility for the security of PII collected from Plaintiffs

 and members of the Class and stored on Capital One’s AWS servers. Defendants were

 responsible for designing and implementing security procedures and protocols to ensure the

 security of that PII, and Defendants knew or should have known that they were not adequately

 protecting that data.

           116.   Defendants’ conduct was a deceptive act or practice because it concealed their

 true lack of security in protecting this data.

           117.   Had Plaintiffs and the Class known that AWS servers storing their PII were




                                              - 28 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 29 of 32 PageID# 29



 vulnerable to intrusion, such that an attacker was able to easily access and disseminate their PII,

 they would not have been willing to provide their PII to the Defendants.

        118.       Defendants’ conduct in failing to provide reasonable data security protection for

 the Class’ PII was an unfair act or practice.

        119.       As a result of Defendants’ conduct, Plaintiffs and the Class sustained damages as

 alleged herein.

                                             Count V
                     Violation of the Washington Data Breach Disclosure Law
                     (Against Defendants on Behalf of Plaintiffs and the Class)

        120.       Plaintiffs re-allege and incorporate by reference all preceding allegations as if set

 forth in this Count.

        121.       RCW § 19.255.010(2) provides that “[a]ny person or business that maintains

 computerized data that includes personal information that the person or business does not own

 shall notify the owner or licensee of the information of any breach of the security of the data

 immediately following discovery, if the personal information was, or is reasonably believed to

 have been, acquired by an unauthorized person.” See RCW § 19.255.010(2).

        122.       The Data Breach alleged herein resulted in “unauthorized acquisition of

 computerized data that compromise[d] the security, confidentiality, [and] integrity of personal

 information maintained by” Defendants and, therefore, experienced a “breach of the security of

 [their] system[s],” as defined by RCW § 19.255.010(4).

        123.       Defendants failed to disclose that the PII of over 100 million customers had been

 compromised immediately upon discovery of the Data Breach, and in doing so unreasonably

 delayed informing Plaintiffs and the Class about the Data Breach at the time they knew or should

 have known that the Data Breach had occurred. This failure is a violation of § 19.255.010.




                                               - 29 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 30 of 32 PageID# 30



                                      PRAYER FOR RELIEF

        Plaintiffs, on behalf of themselves and the Class, respectfully request that this Court

 enter an Order:

    1. Certifying this case as a class action on behalf of Plaintiffs and the Class defined above,

        appointing Plaintiffs as Class Representatives of the Class, and appointing Plaintiffs’

        counsel to represent the Class;

    2. Awarding Plaintiffs and the Class appropriate relief, including actual and statutory

        damages;

    3. Awarding equitable, injunctive, and declaratory relief as may be appropriate, including

        without limitation an injunction and declaring Defendants’ conduct to be unlawful;

    4. Awarding Plaintiffs and the Class their reasonable litigation expenses and attorneys’

        fees;

    5. Awarding Plaintiffs and the Class pre- and post-judgment interest, to the extent

        allowable by law;

    6. Permitting Plaintiffs and the Class to amend their pleadings to conform to the evidence

        produced at trial; and

    7. Awarding such other and further relief as equity and justice may require.

                                          JURY DEMAND

        Plaintiffs request a trial by jury.

 DATED: August 13, 2019                         Respectfully submitted,



                                                By: s/ Steven J. Toll
                                                        Steven J. Toll

                                                Steven J. Toll, VA Bar #15300
                                                Andrew N. Friedman*




                                              - 30 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 31 of 32 PageID# 31



                                    Douglas J. McNamara*
                                    Karina Puttieva*
                                    COHEN MILSTEIN SELLERS & TOLL PLLC
                                    1100 New York Avenue, NW, Suite 500
                                    Washington, D.C. 20005
                                    Tel.: 202.408.4600
                                    stoll@cohenmilstein.com
                                    afriedman@cohenmilstein.com
                                    dmcnamara@cohenmilstein.com
                                    kputtieva@cohenmilstein.com


                                    TOUSLEY BRAIN STEPHENS PLLC
                                     Kim D. Stephens*
                                    Jason T. Dennett*
                                    Kaleigh N.B. Powell*
                                    1700 Seventh Avenue, Suite 2200
                                    Seattle, Washington 98101
                                    Tel.: 206.682.5600/Fax.: 206.682-2992
                                    Email: kstephens@tousley.com
                                            jdennett@tousley.com
                                            kpowell@tousley.com

                                    James J. Pizzirusso*
                                    Swathi Bojedla*
                                    Theodore F. DiSalvo*
                                    HAUSFELD LLP
                                    1700 K Street NW, Suite 650
                                    Washington, D.C. 20006
                                    Tel.: 202.540.7200
                                    jpizzirusso@hausfeld.com
                                    sbojedla@hausfeld.com
                                    tdisalvo@hausfeld.com

                                    Adam J. Levitt*
                                    Amy E. Keller*
                                    DICELLO LEVITT GUTZLER LLC
                                    Ten North Dearborn Street
                                    Eleventh Floor
                                    Chicago, Illinois 60602
                                    Tel.: 312.214.7900
                                    alevitt@dicellolevit.com
                                    akeller@dicellolevitt.com


                                    E. Michelle Drake*
                                    BERGER MONTAGUE, PC
                                    43 SE Main Street, Suite 505
                                    Minneapolis, MN 55414
                                    Tel.: 612.594.5933
                                    emdrake@bm.net




                                  - 31 -
Case 1:19-cv-01062-RDA-TCB Document 1 Filed 08/13/19 Page 32 of 32 PageID# 32



                                    Daniel L. Warshaw*
                                    Matthew A. Pearson*
                                    PEARSON, SIMON & WARSHAW, LLP
                                    15165 Ventura Boulevard, Suite 400
                                    Sherman Oaks, California 91403
                                    Tel.: 818.788.8300
                                    dwarshaw@pswlaw.com
                                    mapearson@pswlaw.com

                                    Counsel for Plaintiffs and the Class

                                    *Pro Hac Vice Applications to be Submitted




                                  - 32 -
